DETAILED ACTION
	This action is responsive to applicant’s communication filed 11/15/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	Due to the terminal disclaimer approved on 11/15/2021, the double patenting rejections have been withdrawn.

	Due to the amendments, the objections to the claims have been withdrawn.

	Applicant argues on Page 10 of the Remarks that Kim does not teach nor imply the “first change item” and “the second change item”. In particular, applicant makes reference to Figure 4 and Paragraphs 84 and 87 and argues that there is no implication that the soft key controls for switching the arrangement of a display and virtual keypad are displayed after the initial display of the soft keys. The examiner respectfully disagrees.
	While Figure 4 and Paragraphs 84 and 87 discuss the initial bias of the soft key pad, the examiner also cited to Figure 7 and Paragraph 102 of Kim in context. For example, the first image in Figure 7 shows the result of the user initially selecting the “R” control on the screen in Figure 4. As a result of the user selecting the “R” region, a another touch event occurs at a different active region (L or R), the controller 180 moves the user interface to the different active region (R or L) where the touch event has occurred.” Kim is therefore not merely directed to the initial display of the keypad, but rather teaches a display with regions that switch between being keypad display regions and “change items” for switching the position or bias of the keypad. The examiner’s use of the word “implied” was specifically directed to Figure 7, which does not explicitly show the right side of the information display being allocated to be the “second change item”; however, in context with Paragraph 87, it is clear that in response to each selection of the left or right controls, the opposite side is selectable as the new change item and the keypad is displayed in the region that is selected.

	Applicant argues on Page 12 of the Remarks that Kim does not teach a “change item” at all. In particular, applicant asserts with reference to Figure 7 that “nothing resembling a change item is produced on the right side to revert to the previous configuration”. The examiner respectfully disagrees. 
As discussed above in context with Paragraph 87, Figure 7 and Paragraph 102 teach that in response to a selection of the left region (i.e. “the first change item”) a right region of the information display screen would become selectable (i.e. “the second 
The term “item” is interpreted broadly in the art and is not limited to icons. Figure 4 of Kim depicts separate selectable regions that read on “items”. It would have been an obvious design choice to one of ordinary skill in the art to visually display the selectable regions such as in the manner shown in Figure 4, especially since the selectable regions are components of the “information display screen” and therefore can be displayed. Paragraph 84 supports this by teaching that the regions result in the display of soft keys or screen buttons that can be activated by being touched. Displaying the L and R regions as soft keys or buttons would have been an obvious adaptation. Applicant’s argument that the L and R regions are not actually displayed is therefore not sufficient to overcome Kim.

	Applicant argues on Page 14 that Kim does not teach redisplay of the second change item “in response to” the selection of the first change item. The examiner respectfully disagrees.
	Paragraph 102 of Kim states: “When a touch event (T_event) occurs at the active region (L) allocated to a left-hand portion of the information display region 310 (as shown in FIG. 7) while a user interface is being displayed at the right-hand portion of the information display region 310, the display 151 informs the controller 180 accordingly. The controller 180 allocates the left portion defined as the active region (L) as a user interface display region 320.” 

	It is therefore clear that the removal of the active region L, for example, display of the keypad in the active region L, and reallocation of the active region R happen in response to the touch event that selects the active region L. Kim therefore teaches the “in response to” language required by the claim. While the input used is different, Hiramoto also teaches the rearrangement of a virtual keyboard in response to some type of input and therefore teaches the “in response to” language required by the claim.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8-10, 12-13, 15, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiramoto (US 2011/0234487 A1) in view of Kim (US 2008/0119237 A1).

Regarding Claim 1, Hiramoto teaches a method in an electronic device, comprising: displaying, on a display, an executing application and a first virtual keypad; (“The screen display part 3 displays input data from the key group 5 of the operation display part 2” Paragraph 0038. An executing application is displayed in the display part 3, while a virtual keypad 5 is displayed in a display part 2.)
in response to receiving a first input requesting execution of a one-handed operation mode, (“in the operation display part 2, it is determined whether a "normal whether a "screen change mode" in which the position and the size of the display screen are changed is selected” Paragraph 0048. A first input corresponds to a selection of a mode for operation of the device with either the right hand or the left hand. The hand with which the user is holding the device is then detected.)
replacing by at least one processor the first virtual keypad with display of a second virtual keypad, (“In step 5 (SP5), it is determined whether the touch sensor 11 is held with the operator's right hand… a display screen for right hand shown in FIG. 6B that is stored in advance is displayed on the operation display part 2” Paragraphs 0053, 0056. See the transition from Figure 6A, which displays a normal operation of the keypad, to Figures 6B or 7A, which display a second virtual keypad repositioned and/or resized in response to detection of the one-handed operation mode.)
wherein the second virtual keypad is displayed smaller than the first virtual keypad… (“when it is determined that a range of the ON area of the touch sensor 11 held with the operator's right hand that is located in the (right) side portion 1C and a range of the ON area of the touch sensor 11 held with the operator's right hand that is located in the rear portion 1B are smaller than a predetermined and specified range based on the hold data fetched in step 2, the display screen is changed to a display screen for right hand shown in FIG. 7A that is smaller than the display screen shown in FIG. 6B” Paragraph 0058. See the transition from Figure 6A, which shows the first keypad in the normal mode, to Figure 7A, which shows a second keypad that is smaller than the first keypad.)
and includes a first arrangement of selectable keys that is biased towards a first direction relative to a center axis of the display; (“The display screen for right hand is placed in the right side of the operation display par 2 although the normal screen is placed in the center position that is a reference position (refer to FIG. 6A) in order to facilitate the operation of keys with the right hand” Paragraph 0057. See Figure 7A: the second keypad includes an arrangement of keys that are biased to the right of the display relative to a center axis. In the left-hand operation mode, the keys are biased to the left of the display relative to a center axis, as shown in Figure 7B.)
and in response to a second input… (“This hold position detection unit 10 is composed of a touch sensor 11. An area in which the operator holds the touch sensor 11 becomes an ON-state” Paragraph 0027. “when the ON area of a touch sensor 1 located in the left side portion 1C is greater than the ON area of the touch sensor 11 located in the right side portion 1C, it is determined that the operator holds the touch sensor 11 with the left hand” Paragraph 0054. The second input would be the user switching the hand they are holding the device with or holding the touch sensor in a way that the left-handed operation mode is determined.)
changing the first arrangement of selectable keys to a second arrangement that is biased towards a second direction opposite the first direction relative to the center axis, (“the display screen for left hand as shown in FIG. 6C. that is stored in advance is displayed on the operation display part 2 based on the result determined in step 5. The display screen for left hand is placed in the left side of the operation display part 2 although the normal screen is placed in the center position that is the reference position (refer to FIG. 6A) in order to facilitate the operation of keys with the left hand” Paragraphs 0059-60. See Figure 7B: in response to the determination that the user is holding the device with their left hand, the first arrangement shown in Figure 7A is changed to a second arrangement shown in Figure 7B. In the second arrangement, the keys are biased to the left of the display relative to a center axis.)
Hiramoto does not teach that the second virtual keyboard includes a first change item selectable to change a position of the second virtual keypad, changing the arrangement of keys in response to a second input selecting the first change item, and removing the first change item, and displaying a second change item, wherein the second change item is displayed in a region from which the first arrangement of selectable keys is removed.
	However, Kim, which is directed to the display of a user interface display region, teaches includes a first change item selectable to change a position of the second virtual keypad, (“The user may select a desired region where a particular user interface is to be positioned (shown) by touching the desired region on the display 151. For this purpose, one or more regions (e.g., the active regions labeled as R and L to denote right and left portions as shown in FIG. 4) that are defined as regions where a particular user interface is to be shown may be previously allocated (or pre-set). In this case, the active regions (R and L) show soft keys (or other screen buttons that can be activated by being touched) as part of the displayed graphical user interface” Paragraph 0084. See Figure 7: a region “L” is a first change item that is displayed with the keypad 320. Since the region “L” is a pre-allocated region of the display, the region L acts as a user interface item that is selectable by the user.)
 selecting the first change item, (“When a touch event (T_event) occurs at the active region (L) allocated to a left-hand portion of the information display region 310 (as shown in FIG. 7) while a user interface is being displayed at the right-hand portion of the information display region 310, the display 151 informs the controller 180 accordingly” Paragraph 0102. See Figure 7: Upon selection of the active region “L”, the keypad 320 is changed from the right side arrangement to the left side arrangement.)
and removing the first change item, and displaying a second change item, wherein the second change item is displayed in a region from which the first arrangement of selectable keys is removed (“When another touch event occurs at a different active region (L or R), the controller 180 moves the user interface to the different active region (R or L) where the touch event has occurred.” Paragraph 0087. See Paragraph 0102 and Figure 7: The “L” region is removed after the keypad 320 is switched from the right side to the left side. While it is not shown, in context with Paragraphs 0084 and 0087, it is implied that after the keypad 320 is switched from the right side to the left side, a different display region “R” would be displayed on the right side of the display, which is the region from which the keypad is moved, in order to allow the user to switch the keypad 320 back from the left side to the right side. Since the region “R” is a pre-allocated region of the display, the region R acts as a user interface item that is selectable by the user.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the display of a virtual keypad for one-handed operation taught by Hiramoto by displaying selectable regions for switching the arrangement of the keypad, as taught by Kim. Since both references are directed to switching the arrangement of a user interface input module based on a user input, the combination would yield predictable results. Furthermore, it would have been an obvious design choice to one of ordinary skill in the art to visually depict the selectable regions “L” and “R” of Kim, such as in a way similar to the embodiment presented in Figure 4. Use of preset soft keys to change the arrangement of the keypad would be a mere replacement of the handedness determination using an external touch sensor around the device taught by Hiramoto, and would have been advantageous to one of ordinary skill in the art due to the simpler implementation. As suggested by Kim (Paragraphs 0084-85), the selectable regions would be displayed on the graphical user interface as soft keys with certain input considerations to avoid erroneous input. Furthermore, such an implementation would enable a user to easily switch the arrangement of the keypad user interface depending on how the user is holding the interface. As taught by Kim (Paragraph 0123), “the user interface can be easily manipulated and thus user convenience can be maximized.”

Regarding Claim 2, Hiramoto in view of Kim further teaches wherein the first input is received while an execution screen of the executing application is displayed (Hiramoto, “in the operation display part 2, it is determined whether a "normal screen mode" in which the position and the size of the display screen arc not changed is selected and whether a "screen change mode" in which the position and the size of the display screen are changed is selected. When the "screen change mode" is selected, namely, the decision in step 1 is "Yes", the process advances to next step 2” Paragraph 0048. See Figure 6A: The first input is received in the display part 2, while an executing application displaying the input data typed by a user (Paragraph 0038) is displayed in display part 3.)

Regarding Claim 3, Hiramoto in view of Kim further teaches wherein the second change item is displayed proximate to an edge of the display corresponding to the first direction, and opposite to the second direction, relative to the center axis. (Kim, See Paragraphs 0084, 0087, 0102 and Figure 7: When the first direction is the right side of the display and a first change item “L” is pressed, the keypad switches to the left side of the display. The second change item “R” would then be displayed on the right side of the display.)

Regarding Claim 5, Hiramoto in view of Kim further teaches further comprising: detecting, by a motion sensor, a change in an orientation of the electronic device; (Kim, “The controller 180 detects the physical orientation of the mobile terminal by using the sensing unit 140” Paragraph 0112. “For example, the sensing unit 140 can tell if the mobile terminal is held by the user in the portrait display orientation, landscape display orientation, tilted at some angle” Paragraph 0091.)
and in response to the changed orientation, adjusting the displayed second virtual keypad including executing at least one of rotating, moving and resizing the second virtual keypad (Kim, “When the user flips around the mobile terminal (i.e., rotates in a planar manner by 180 degrees) in a state that the user interface is being displayed on the right portion of the display 151, the controller 180 calculates the Paragraphs 0115-116. In response to a change in orientation of the device, the keypad area 320 is moved. See Figure 12, which shows the keypad area moving from the right side to the left side when the mobile terminal is rotated 180 degrees.)
Before the effective filing date of the invention, it would have been further obvious to one of ordinary skill in the art to incorporate the method of changing a position of a keypad in response to a detected change in orientation of a device. As taught by Kim (Paragraph 0117), “the user can change the display location of the user interface by rotating (or moving) the mobile terminal without having to touch a certain region of the display 151 whenever the user wants to change the display location of the user interface.”

Regarding Claim 8, Hiramoto in view of Kim further teaches wherein the first input is biased towards a first edge of the display, and wherein the first direction to which the first arrangement of selectable keys of the second virtual keypad is biased corresponds to the bias of the first input towards the first edge. (Hiramoto, “it is determined whether the touch sensor 11 is held with the operator's right hand and whether the touch sensor 11 is held with the operator's left hand based on ON/OFF data indicated by the hold data fetched in step 2…when the ON area of the touch sensor 11 located in the right side portion 1C is greater than the ON area of the touch sensor 11 Paragraphs 0053-54. The first input is a selection of a one-handed operating mode followed by the user holding the device. The direction by which to bias the display of the keypad is determined by the bias of the first input. When the user holds the device with a right bias, the first direction is determined to be a right bias.)

Regarding Claim 9, Hiramoto in view of Kim further teaches wherein the first change item is displayed at a location biased towards a second edge of the display opposite to the first edge. (Kim, See Paragraph 0102 and Figure 7: When the keypad 320 is biased to the right edge of the display, the first change item “L” is displayed at a second location biased towards the left edge of the display, which is opposite to the first edge.)

Regarding Claim 10, Hiramoto in view of Kim further teaches wherein the second virtual keypad is generated for display by altering at least one of a size, a location and an arrangement of keys of the first virtual keypad, (Hiramoto, “a process for changing the display position and the size of the key group 5 on the operation display part 2 is performed based on the output from the hold position detection unit 10” Paragraph 0045. See Figures 7A and 7B: a size and position of the keypad is altered.)
such that the keys of the first virtual keypad are disposed within predetermined distance of an edge of the display corresponding to touchability when the electronic device is held with a single hand (Hiramoto, “when it is determined that a range of the ON area of the touch sensor 11 held with the operator's right hand that is located in the (right) side portion 1C and a range of the ON area of the touch sensor 11 held with the operator's right hand that is located in the rear portion 1B are smaller than a predetermined and specified range based on the hold data fetched in step 2, the display screen is changed to a display screen for right hand shown in FIG. 7A that is smaller than the display screen shown in FIG. 6B.” Paragraph 0058. A size of a user’s hand is determined using the touch sensors in order to change the display of the keypad to fit the size of the user’s hand.)

Regarding Claim 12, Hiramoto teaches an electronic device, comprising: a display; memory; at least one processor operatively coupled to the display and the memory, wherein the memory stores instructions executable by the at least one processor to cause the electronic device to: (Paragraphs 0044-0047 and Figure 4 describe an electronic device 301 with a display part 2 and 3, a storage part 25, and a control part 20 for executing instructions stored in the memory.)
display an executing application and a first virtual keypad; (“The screen display part 3 displays input data from the key group 5 of the operation display part 2” Paragraph 0038. An executing application is displayed in the display part 3, while a virtual keypad 5 is displayed in a display part 2.)
in response to receiving a first input requesting execution of a one-handed operation mode, (“in the operation display part 2, it is determined whether a "normal screen mode" in which the position and the size of the display screen arc not changed is selected and whether a "screen change mode" in which the position and the size of the display screen are changed is selected” Paragraph 0048. A first input corresponds to a selection of a mode for operation of the device with either the right hand or the left hand. The hand with which the user is holding the device is then detected.)
replace the first virtual keypad with display of a second virtual keypad, (“In step 5 (SP5), it is determined whether the touch sensor 11 is held with the operator's right hand… a display screen for right hand shown in FIG. 6B that is stored in advance is displayed on the operation display part 2” Paragraphs 0053, 0056. See the transition from Figure 6A, which displays a normal operation of the keypad, to Figures 6B or 7A, which display a second virtual keypad repositioned and/or resized in response to detection of the one-handed operation mode.)
wherein the second virtual keypad is displayed smaller than the first virtual keypad… (“when it is determined that a range of the ON area of the touch sensor 11 held with the operator's right hand that is located in the (right) side portion 1C and a range of the ON area of the touch sensor 11 held with the operator's right hand that is located in the rear portion 1B are smaller than a predetermined and specified range based on the hold data fetched in step 2, the display screen is changed to a display screen for right hand shown in FIG. 7A that is smaller than the display screen shown in FIG. 6B” Paragraph 0058. See the transition from Figure 6A, which shows the first 
and includes a first arrangement of selectable keys that is biased towards a first direction relative to a center axis of the display; (“The display screen for right hand is placed in the right side of the operation display par 2 although the normal screen is placed in the center position that is a reference position (refer to FIG. 6A) in order to facilitate the operation of keys with the right hand” Paragraph 0057. See Figure 7A: the second keypad includes an arrangement of keys that are biased to the right of the display relative to a center axis. In the left-hand operation mode, the keys are biased to the left of the display relative to a center axis, as shown in Figure 7B.)
and in response to a second input…  (“This hold position detection unit 10 is composed of a touch sensor 11. An area in which the operator holds the touch sensor 11 becomes an ON-state” Paragraph 0027. “when the ON area of a touch sensor 1 located in the left side portion 1C is greater than the ON area of the touch sensor 11 located in the right side portion 1C, it is determined that the operator holds the touch sensor 11 with the left hand” Paragraph 0054. The second input would be the user switching the hand they are holding the device with or holding the touch sensor in a way that the left-handed operation mode is determined.)
change the first arrangement of selectable keys to a second arrangement that is biased towards a second direction opposite the first direction relative to the center axis, (“the display screen for left hand as shown in FIG. 6C. that is stored in advance is displayed on the operation display part 2 based on the result determined in step 5. The display screen for left hand is placed in the left side of the operation display Paragraphs 0059-60. See Figure 7B: in response to the determination that the user is holding the device with their left hand, the first arrangement shown in Figure 7A is changed to a second arrangement shown in Figure 7B. In the second arrangement, the keys are biased to the left of the display relative to a center axis.)
Hiramoto does not teach that the keypad includes a first change item selectable to change a position of the second virtual keypad, changing the arrangement of keys in response to a second input selecting the first change item, and remove the first change item, and display a second change item, wherein the second change item is displayed in a region from which the first arrangement of selectable keys is removed.
However, Kim, which is directed to the display of a user interface display region, teaches includes a first change item selectable to change a position of the second virtual keypad, (“The user may select a desired region where a particular user interface is to be positioned (shown) by touching the desired region on the display 151. For this purpose, one or more regions (e.g., the active regions labeled as R and L to denote right and left portions as shown in FIG. 4) that are defined as regions where a particular user interface is to be shown may be previously allocated (or pre-set). In this case, the active regions (R and L) show soft keys (or other screen buttons that can be activated by being touched) as part of the displayed graphical user interface” Paragraph 0084. See Figure 7: a region “L” is a first change item that is displayed with the keypad 320. 
changing the arrangement of keys in response to a second input selecting the first change item, (“When a touch event (T_event) occurs at the active region (L) allocated to a left-hand portion of the information display region 310 (as shown in FIG. 7) while a user interface is being displayed at the right-hand portion of the information display region 310, the display 151 informs the controller 180 accordingly” Paragraph 0102. See Figure 7: Upon selection of the active region “L”, which as described in Paragraph 0084 is a soft key, the keypad 320 is changed from the right side arrangment to the left side arrangment.)
and remove the first change item, and display a second change item, wherein the second change item is displayed in a region from which the first arrangement of selectable keys is removed. (“When another touch event occurs at a different active region (L or R), the controller 180 moves the user interface to the different active region (R or L) where the touch event has occurred.” Paragraph 0087. See Paragraph 0102 and Figure 7: The “L” region is removed after the keypad 320 is switched from the right side to the left side. While it is not shown, in context with Paragraphs 0084 and 0087, it is implied that after the keypad 320 is switched from the right side to the left side, a different selectable display region “R” would be displayed on the right side of the display, which is the region from which the keypad is moved, in order to allow the user to switch the keypad 320 back from the left side to the right side. Since the region “R” is a pre-allocated region of the display, the region R acts as a user interface item that is selectable by the user.)
the display of a virtual keypad for one-handed operation taught by Hiramoto by displaying selectable regions for switching the arrangement of the keypad, as taught by Kim. Since both references are directed to switching the arrangement of a user interface input module based on a user input, the combination would yield predictable results. Furthermore, it would have been an obvious design choice to one of ordinary skill in the art to visually depict the selectable regions “L” and “R” of Kim, such as in a way similar to the embodiment presented in Figure 4. Use of preset soft keys to change the arrangement of the keypad would be a mere replacement of the handedness determination using an external touch sensor around the device taught by Hiramoto, and would have been advantageous to one of ordinary skill in the art due to the more simple implementation. As suggested by Kim (Paragraphs 0084-85), the selectable regions would be displayed on the graphical user interface as soft keys with certain input considerations in order to avoid erroneous input. Furthermore, such an implementation would enable a user to easily switch the arrangement of the keypad user interface depending on how the user is holding the interface. As taught by Kim (Paragraph 0123), “the user interface can be easily manipulated and thus user convenience can be maximized.”

Regarding Claim 13, Hiramoto in view of Kim further teaches wherein the first input is received while an execution screen of the executing application is displayed. (Hiramoto, “in the operation display part 2, it is determined whether a "normal screen mode" in which the position and the size of the display screen arc not Paragraph 0048. See Figure 6A: The first input is received in the display part 2, while an executing application displaying the input data typed by a user (Paragraph 0038) is displayed in display part 3.)

Regarding Claim 15, Hiramoto in view of Kim further teaches further comprising a motion sensor, wherein the instructions are executable by the at least one processor to: detect, by a motion sensor, a change in an orientation of the electronic device; (Kim, “The controller 180 detects the physical orientation of the mobile terminal by using the sensing unit 140” Paragraph 0112. “For example, the sensing unit 140 can tell if the mobile terminal is held by the user in the portrait display orientation, landscape display orientation, tilted at some angle” Paragraph 0091.)
and in response to the changed orientation, adjust the displayed second virtual keypad including executing at least one of rotating, moving and resizing the second virtual keypad. (Kim, “When the user flips around the mobile terminal (i.e., rotates in a planar manner by 180 degrees) in a state that the user interface is being displayed on the right portion of the display 151, the controller 180 calculates the rotation amount (degree) of the mobile terminal by using the sensing unit 140… when the user rotates the mobile terminal in a planar manner by 180.degree. in the state that the user interface is displayed at the right portion of the display 151, the user interface is then displayed on the left portion of the display 151, as can be understood by viewing Paragraphs 0115-116. In response to a change in orientation of the device, the keypad area 320 is moved. See Figure 12, which shows the keypad area moving from the right side to the left side when the mobile terminal is rotated 180 degrees.)
Before the effective filing date of the invention, it would have been further obvious to one of ordinary skill in the art to incorporate the method of changing a position of a keypad in response to a detected change in orientation of a device. As taught by Kim (Paragraph 0117), “the user can change the display location of the user interface by rotating (or moving) the mobile terminal without having to touch a certain region of the display 151 whenever the user wants to change the display location of the user interface.”


Regarding Claim 18, Hiramoto in view of Kim further teaches wherein the first input is biased towards a first edge of the display, wherein the first direction to which the first arrangement of selectable keys of the second virtual keypad is biased corresponds to the bias of the first input towards the first edge, (Hiramoto, “it is determined whether the touch sensor 11 is held with the operator's right hand and whether the touch sensor 11 is held with the operator's left hand based on ON/OFF data indicated by the hold data fetched in step 2…when the ON area of the touch sensor 11 located in the right side portion 1C is greater than the ON area of the touch sensor 11 located in the left side portion 1C among the touch sensors 11 (the hold position detection unit 10) that are provided in both side portions 1C of the terminal main body 1, it is determined that the operator holds the touch sensor 11 with the right hand” Paragraphs 0053-54. The first input is a selection of a one-handed operating mode followed by the user holding the device. The direction by which to bias the display of the keypad is determined by the bias of the first input. When the user holds the device with a right bias, the first direction is determined to be a right bias.)
and wherein the first change item is displayed at a location biased towards a second edge of the display opposite to the first edge. (Kim, See Paragraph 0102 and Figure 7: When the keypad 320 is biased to the right edge of the display, the first change item “L” is displayed at a second location biased towards the left edge of the display, which is opposite to the first edge.)

Regarding Claim 19, Hiramoto in view of Kim further teaches wherein the second virtual keypad is generated for display by altering at least one of a size, a location and an arrangement of keys of the first virtual keypad, (Hiramoto, “a process for changing the display position and the size of the key group 5 on the operation display part 2 is performed based on the output from the hold position detection unit 10” Paragraph 0045. See Figures 7A and 7B: a size and position of the keypad is altered.)
such that the keys of the first virtual keypad are disposed within predetermined distance of an edge of the display corresponding to touchability when the electronic device is held with a single hand. (Hiramoto, “when it is determined that a range of the ON area of the touch sensor 11 held with the operator's right hand that is located in the (right) side portion 1C and a range of the ON area of the touch sensor 11 held with the operator's right hand that is located in the rear portion 1B Paragraph 0058. A size of a user’s hand is determined using the touch sensors in order to change the display of the keypad to fit the size of the user’s hand.)

Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiramoto (US 2011/0234487 A1) in view of Kim (US 2008/0119237 A1) and further in view of Jian (US 2013/0234948 A1).

Regarding Claim 4, Hiramoto in view of Kim teaches all the limitations of claim 2, on which claim 4 depends.
Hiramoto in view of Kim does not explicitly teach wherein display of the second virtual keypad further includes: displaying a first blank area between a side edge of the second virtual keypad and a first edge of the display; and displaying a second blank area between a bottom edge of the second virtual keypad and a second edge of the display, wherein the first and second blank areas include predetermined widths.
	However, Jian, which is also directed to the display of a virtual keyboard, teaches wherein display of the second virtual keypad further includes: displaying a first blank area between a side edge of the second virtual keypad and a first edge of the display; and displaying a second blank area between a bottom edge of the second virtual keypad and a second edge of the display, wherein the first and second blank areas include predetermined widths. (“Although the virtual keyboard 500A is shown as in the middle portion of the length of the touch screen 104 (as defined between the top and bottom ends 502, 504), it is to be understood that the virtual keyboard 500A may be located anywhere in the upper, the lower or the entire portion of the length along the left side 506 of the touch screen 104 in some embodiments. In other embodiments, the virtual keyboard 500A may occupy a larger or smaller portion of the touch screen 104 than that shown in FIG. 5A.” Paragraph 0048. See Figures 5A and 7A for example: a first blank area exists between a side edge of the keypad and a first edge of the display 508 and a second blank area exists between a bottom edge of the keypad and a second edge of the display 504. Figure 7A shows an embodiment where the blank area is above the top edge of the keypad. Since Paragraph 0047 discusses that the keyboard layouts are predetermined, the blank areas must include predetermined widths depending on the size of the display.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the display of a virtual keypad according to a one-handed operation of a user taught by Hiramoto in view of Kim by incorporating the display of blank areas around the virtual keypad according to predetermined widths as taught by Jian. Since Jian is also directed to adjusting the arrangement of a virtual keypad depending on a one-handed operation, the combination would yield predictable results. Such an implementation would amount to a design choice and merely a visual change of the user interface rather than a functional change. As discussed in Paragraphs 0047-49 of Jian, a variety of display sizes for virtual keypads, which would 

Regarding Claim 14, Hiramoto in view of Kim teaches all the limitations of claim 12, on which claim 14 depends.
Hiramoto in view of Kim does not explicitly teach wherein display of the second virtual keypad further includes: displaying a first blank area between a side edge of the second virtual keypad and a first edge of the display; and displaying a second blank area between a bottom edge of the second virtual keypad and a second edge of the display, wherein the first and second blank areas include predetermined widths.
	However, Jian, which is also directed to the display of a virtual keyboard, teaches wherein display of the second virtual keypad further includes: displaying a first blank area between a side edge of the second virtual keypad and a first edge of the display; and displaying a second blank area between a bottom edge of the second virtual keypad and a second edge of the display, wherein the first and second blank areas include predetermined widths. (“Although the virtual keyboard 500A is shown as in the middle portion of the length of the touch screen 104 (as defined between the top and bottom ends 502, 504), it is to be understood that the virtual keyboard 500A may be located anywhere in the upper, the lower or the entire portion of the length along the left side 506 of the touch screen 104 in some embodiments. In other embodiments, the virtual keyboard 500A may occupy a larger or smaller portion of Paragraph 0048. See Figures 5A and 7A for example: a first blank area exists between a side edge of the keypad and a first edge of the display 508 and a second blank area exists between a bottom edge of the keypad and a second edge of the display 504. Figure 7A shows an embodiment where the blank area is above the top edge of the keypad. Since Paragraph 0047 discusses that the keyboard layouts are predetermined, the blank areas must include predetermined widths depending on the size of the display.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the display of a virtual keypad according to a one-handed operation of a user taught by Hiramoto in view of Kim by incorporating the display of blank areas around the virtual keypad according to predetermined widths as taught by Jian. Since Jian is also directed to adjusting the arrangement of a virtual keypad depending on a one-handed operation, the combination would yield predictable results. Such an implementation would amount to a design choice and merely a visual change of the user interface rather than a functional change. As discussed in Paragraphs 0047-49 of Jian, a variety of display sizes for virtual keypads, which would include the size of the blank areas, would have been contemplated by one of ordinary skill in the art. Furthermore, Hiramoto in the embodiment of Figures 7A-B at least suggests blank areas around the display of a keypad with predetermined widths.

Claims 6-7 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiramoto (US 2011/0234487 A1) in view of Kim (US 2008/0119237 A1) and further in view of Kim ‘029 (US 2010/0004029 A1).

Regarding Claim 6, Hiramoto in view of Kim teaches all the limitations of claim 1, on which claim 6 depends.
Hiramoto in view of Kim does not teach further comprising: when either of the first and second change items are displayed, detecting a specific input signal to the second virtual keypad; in response to the specific input signal, replacing either of the first and second change items with display of an additional information output area; and displaying, in the additional information output area, data associated with the specific input signal.
However, Kim ‘029, which is directed to switching the selectable information in a user interface, teaches further comprising: when either of the first and second change items are displayed, detecting a specific input signal to the second virtual keypad; (“upon a multi-key 601 being touched by a user's finger, the controller 180 detects the touch input on the multi-key 601 via the sensing unit 140. After the touch input on the multi-key 601 being detected, an option menu 602(e.g., recent call list, photo list, short key list and the like) allocated to the multi-key 601 is displayed on the display 151” Paragraphs 0166-167. A specific input is a selection of a specific soft key followed by a selection of a menu option.)
in response to the specific input signal, replacing either of the first and second change items with display of an additional information output area; and displaying, in the additional information output area, data associated with the specific input signal. (“When one item is selected from the displayed option menu 602, the controller 180 allocates several information related to the selected item to each key of a keypad. For instance, when `recent call list` is selected from the option menu 602, the controller 180 cooperates with a phonebook stored in the memory 160 so as to sequentially allocate phone numbers listed in the recent call list to each key of the keypad. For example, information included in the recent call list (e.g., James, Paul, Jenny, Joy, Tim and the like) are allocated to each key as shown in FIG. 12. Here, each key may be allocated with a name or phone number for display” Paragraph 0167. An interface is replaced with soft keys representing additional information related to the specific input signal. For example, if the “recent call list” item is chosen, the interface is replaced with names of contacts that were recently called.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the display element for switching the arrangement of a virtual keyboard taught by Hiramoto in view of Kim by incorporating the method of replacing a user interface area with additional information related to a specific input signal as taught by Kim ‘029. Since the references are directed to virtual input mechanisms, the combination would yield predictable results. Such an implementation would involve using the display area allocated to the “L” and “R” change items taught by Kim to display the additional selectable information and would save screen real estate. As suggested by Kim ‘029 (Paragraph 0182), such a combination would improve the user experience by allowing a user to easily input desired information using a simple key manipulation.

Claim 7, Hiramoto in view of Kim and Kim ‘029 further teaces wherein the data further includes: at least one of a recommended word associated with the specific input signal, and a phone number associated with the specific input signal. (Kim ‘029, “When at least one or more keys are selected from the keypad displayed on the display 151, the controller 150 displays information allocated to the selected keys on the second display region 402. That is, when `Tim` is selected on the keypad, the controller 180 adds the phone number belonging to `Tim` to the text message of the first display region 401 and displays the phone number added text message” Paragraph 0168. The data associated with the “recent call list” selection [specific input] includes phone numbers. When the user selects the additional information “Tim”, for example, a phone number associated with Tim is populated.)	

Regarding Claim 16, Hiramoto in view of Kim teaches all the limitations of claim 12, on which claim 16 depends.
Hiramoto in view of Kim does not teach wherein the instructions are further executable by the at least one processor to: when either of the first and second change items are displayed, detect a specific input signal to the second virtual keypad; in response to the specific input signal, replace either of the first and second change items with display of an additional information output area; and display, in the additional information output area, data associated with the specific input signal.
However, Kim ‘029, which is directed to switching the selectable information in a user interface, teaches wherein the instructions are further executable by the at least one processor to: when either of the first and second change items are displayed, detect a specific input signal to the second virtual keypad; (“upon a multi-key 601 being touched by a user's finger, the controller 180 detects the touch input on the multi-key 601 via the sensing unit 140. After the touch input on the multi-key 601 being detected, an option menu 602(e.g., recent call list, photo list, short key list and the like) allocated to the multi-key 601 is displayed on the display 151” Paragraphs 0166-167. A specific input is a selection of a specific soft key followed by a selection of a menu option.) 
in response to the specific input signal, replace either of the first and second change items with display of an additional information output area; and display, in the additional information output area, data associated with the specific input signal. (“When one item is selected from the displayed option menu 602, the controller 180 allocates several information related to the selected item to each key of a keypad. For instance, when `recent call list` is selected from the option menu 602, the controller 180 cooperates with a phonebook stored in the memory 160 so as to sequentially allocate phone numbers listed in the recent call list to each key of the keypad. For example, information included in the recent call list (e.g., James, Paul, Jenny, Joy, Tim and the like) are allocated to each key as shown in FIG. 12. Here, each key may be allocated with a name or phone number for display” Paragraph 0167. An interface is replaced with soft keys representing additional information related to the specific input signal. For example, if the “recent call list” item is chosen, the interface is replaced with names of contacts that were recently called.)
the display element for switching the arrangement of a virtual keyboard taught by Hiramoto in view of Kim by incorporating the method of replacing a user interface area with additional information related to a specific input signal as taught by Kim ‘029. Since the references are directed to virtual input mechanisms, the combination would yield predictable results. Such an implementation would involve using the display area allocated to the “L” and “R” change items taught by Kim to display the additional selectable information and would save screen real estate. As suggested by Kim ‘029 (Paragraph 0182), such a combination would improve the user experience by allowing a user to easily input desired information using a simple key manipulation.


Regarding Claim 17, Hiramoto in view of Kim and Kim ‘029 further teaches wherein the data further includes: at least one of a recommended word associated with the specific input signal, and a phone number associated with the specific input signal. (Kim ‘029, “When at least one or more keys are selected from the keypad displayed on the display 151, the controller 150 displays information allocated to the selected keys on the second display region 402. That is, when `Tim` is selected on the keypad, the controller 180 adds the phone number belonging to `Tim` to the text message of the first display region 401 and displays the phone number added text message” Paragraph 0168. The data associated with the “recent call list” selection 	


Claims 11 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiramoto (US 2011/0234487 A1) in view of Kim (US 2008/0119237 A1) and further in view of Ferren (US 2012/0075194 A1).

Regarding Claim 11, Hiramoto in view of Kim teaches all the limitations of claim 10, on which claim 11 depends.
Hiramoto in view of Kim does not teach wherein the predetermined distance corresponding to touchability is set by receiving a touchability input setting a touchable range of the display when held with the single hand.
	However, Ferren, which is directed to calibrating a touch interface for one-handed operation, teaches wherein the predetermined distance corresponding to touchability is set by receiving a touchability input setting a touchable range of the display when held with the single hand. (“FIG. 3 shows a flow diagram of a method of calibrating the size of the keyboard to the individual user, according to an embodiment of the invention… The user may then be prompted at 320 to draw an arc with his thumb on the touchscreen surface, with his hand in its normal data-entry position. This arc may be referred to as a `calibration arc` because its purpose is to calibrate the location of a keyboard row so the keys on that row will be at a convenient Paragraphs 0027-28. A touchable range of a user during one-handed operation is determined in a configuration process by receiving a “touchability input” corresponding to the user drawing arcs on the touch screen with their thumb. Using the touchability input, the location [predetermined distance] of the keyboard is set.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the display of a virtual keyboard for one-handed operation taught by Hiramoto in view of Kim by incorporating the setup process for determining the dimensions of the keyboard taught by Ferren. Since Ferren also teaches one-handed operation of a virtual keyboard, the combination would yield predictable results. As taught by Ferren (Paragraph 0001 and 0031), such an implementation would improve the ergonomics of the user interface and “improve the ease, speed, and accuracy with which the user can enter text on the device.” 

Regarding Claim 20, Hiramoto in view of Kim teaches all the limitations of claim 19, on which claim 20 depends.
Hiramoto in view of Kim does not teach wherein the predetermined distance corresponding to touchability is set by receiving a touchability input setting a touchable range of the display when held with the single hand.
	However, Ferren, which is directed to calibrating a touch interface for one-handed operation, teaches wherein the predetermined distance corresponding to touchability is set by receiving a touchability input setting a touchable range of the display when held with the single hand. (“FIG. 3 shows a flow diagram of a method of calibrating the size of the keyboard to the individual user, according to an embodiment of the invention… The user may then be prompted at 320 to draw an arc with his thumb on the touchscreen surface, with his hand in its normal data-entry position. This arc may be referred to as a `calibration arc` because its purpose is to calibrate the location of a keyboard row so the keys on that row will be at a convenient position for the user's thumb… In either case, the location of this arc on the display screen may be recorded at 330. This location may be used to determine where the corresponding row of keys will be placed on the screen.” Paragraphs 0027-28. A touchable range of a user during one-handed operation is determined in a configuration process by receiving a “touchability input” corresponding to the user drawing arcs on the touch screen with their thumb. Using the touchability input, the location [predetermined distance] of the keyboard is set.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the display of a virtual keyboard for one-handed operation taught by Hiramoto in view of Kim by incorporating the setup process for determining the dimensions of the keyboard taught by Ferren. Since Ferren also teaches one-handed operation of a virtual keyboard, the combination would yield predictable results. As taught by Ferren (Paragraph 0001 and 0031), such an implementation would improve the ergonomics of the user interface and “improve the ease, speed, and accuracy with which the user can enter text on the device.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis (US 2006/0007178 A1) teaches visually displayed icons for moving the position of a virtual keypad on a display. (Fig. 3a)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173